Citation Nr: 9910607	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  97-34 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for cerebellar ataxia.  

2.  Entitlement to service connection for cervical 
spondylosis.  

3.  Entitlement to service connection for bilateral hearing 
loss.  

4.  Entitlement to service connection for diverticulitis.  

5.  Entitlement to service connection for spastic bowel.  

6.  Entitlement to service connection for prostate cancer.  

7.  Entitlement to service connection for goiter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran who served on active duty for more than twenty-
two years, retired from active service in December 1963.  

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
November 1997, the RO denied the claims of entitlement to 
service connection for cerebellar ataxia, cervical 
spondylosis, bilateral hearing loss, diverticulitis, spastic 
bowel, prostate cancer and goiter.  The RO also granted 
service connection for a left supraclavicular scar and 
evaluated the disability as noncompensably disabling.  In 
December 1997, the veteran submitted a notice of disagreement 
to all issues included in the December 1997 rating decision.  
A statement of the case pertaining to all issues was mailed 
to the veteran in December 1997.  On the substantive appeal 
received in December 1997, the issue of entitlement to an 
initial compensable rating for a left supraclavicular scar 
was withdrawn.  All other issues remained in appellate 
status.  


FINDING OF FACT

The claims of entitlement to service connection for 
cerebellar ataxia, cervical spondylosis, bilateral hearing 
loss, diverticulitis, spastic bowel, prostate cancer and 
goiter are not supported by cognizable evidence showing that 
the claims are plausible or capable of substantiation.  


CONCLUSION OF LAW

The claims of entitlement to service connection for 
cerebellar ataxia, cervical spondylosis, bilateral hearing 
loss, diverticulitis, spastic bowel, prostate cancer and 
goiter are not well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

There were no complaints of, diagnosis of or treatment for 
cerebellar ataxia, cervical spondylosis, bilateral hearing 
loss, diverticulitis, spastic bowel, prostate cancer or 
goiter included in the service medical records.  April 1946 
X-rays of the lumbar spine revealed the fifth vertebra to be 
in transitional form.  No other bone or joint abnormalities 
were noted.  X-rays of the thoracic spine revealed no bone or 
joint abnormalities.  In February 1955, the veteran sought 
treatment for abdominal cramping.  No diagnosis was made.  In 
December 1960, moderate lumbosacral spasm was noted.  In 
August 1961, treatment was again sought for abdominal pain 
and cramping.  A report of a retirement examination conducted 
in December 1962 is included in the service medical records.  
No pertinent abnormalities were noted.  On audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows (the numbers in the parentheses represent conversion 
of American Standards Association (ASA) units to 
International Standards Organization (ISO) units in effect on 
and after November 1, 1967):




HERTZ



500
1000
2000
3000
4000
RIGHT
10(25)
5(15)
5(15)
Not 
reported
10(15)
LEFT
5(20)
5(15)
5(15)
Not 
reported
15(20)

Whispered voice testing and spoken voice testing were 15/15 
bilaterally.  On the report of the separation examination 
dated in August 1963, it was noted that physical examination 
of the prostate was negative.  No pertinent abnormalities 
were noted.  On the Report of Medical History portion of the 
exit examination, the veteran denied experiencing ear 
trouble, goiter, stomach, liver or intestinal trouble, or 
frequent indigestion.  

On the audiological evaluation for the August 1963 separation 
examination, pure tone thresholds, in decibels, were as 
follows (The numbers in the parentheses represent conversion 
of American Standards Association (ASA) units to 
International Standards Organization (ISO) units in effect on 
and after November 1, 1967):  




HERTZ



500
1000
2000
3000
4000
RIGHT
15(30)
10(20)
5(15)
Not 
reported
30(35)
LEFT
15(30)
15(25)
10(20)
Not 
reported
25(30)

Whispered voice and spoken voice testing was reported to be 
15/15 bilaterally.  

Private and VA treatment records have been associated with 
the claims file. Treatment records from Kaiser Hospital show 
that in January 1969, the veteran sought treatment for 
abdominal cramping pain.  The impression was possible 
gastritis or peptic ulcer.  In March 1993, a colloid goiter 
was noted.  A December 1994 treatment record included a 
diagnosis of focal adenocarcinoma of the prostate.  

The report of a private neurological examination conducted in 
July 1994 included the notation that the veteran was seeking 
treatment for back pain.  The pain began without trauma.  He 
had had occasional back pain in the past.  He also had ataxia 
and was unsteady on his feet.  

At one time the veteran thought he had Meniere's disease but 
he had not experienced any demonstrable recent hearing loss 
or tinnitus.  It was further noted that he had bilateral 
hearing loss from acoustic trauma.  The doctor opined that 
the veteran had experienced an episode of radicular right 
sided low back pain which resolved without any significant 
symptoms or residual neurologic deficit except possibly 
diminished left patellar reflex.  Very mild gait ataxia was 
also noted.  

A colonoscopy conducted in June 1995 revealed diverticulosis.  
On audiological evaluation in March 1996, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
40
45
60
LEFT
35
20
35
45
55

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear.  
The veteran had reported a significant history of exposure to 
artillery during which he wore no ear protection.  He denied 
any recreational noise exposure.  The diagnosis was mild to 
moderate sensorineural hearing loss at all frequencies 
bilaterally.  

November 1996 X-rays revealed extensive degenerative changes 
of the cervical spine.  Advanced cervical spondylosis was 
also noted on a November 1996 Magnetic Resonance Imaging 
(MRI) study. 

A report of a November 1996 neurological examination is of 
record which includes the statement that the veteran's gait 
impairment appeared to be due to cerebellar ataxia probably 
on a senile degenerative basis.  Moderately severe cervical 
spondylosis was also found.  

The veteran was hospitalized for six days at Saint Alphonus 
Reginal Medical Center in February 1998.  Pertinent discharge 
diagnoses include senile degenerative cerebellar ataxia and 
degenerative joint disease.  

A private audiological consultation was conducted in June 
1998.  It was noted that audiometric testing revealed 
bilaterally mild to moderately severe sensorineural hearing 
loss which was worse in the higher frequencies.  Speech 
recognition scores were good.  The audiologist opined that as 
the hearing loss was fairly symmetrical it was related to a 
history of noise exposure and presbycusis.  


Criteria

The threshold question that must be resolved with regard to 
these claims is whether the veteran has presented evidence of 
well-grounded claims.  See 38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet. App. at 81.  

An allegation of a disorder that is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

Lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. 
§ 5107(a) (West 1991); if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  Id.

In order to obtain service connection, there must be both 
evidence of a disease or injury that was incurred in or 
aggravated by service, and a present disability which is 
attributable to such disease or injury.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1998).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).



If not shown during service, service connection may be 
granted for organic disease of the nervous system, malignant 
tumors, or arthritis if shown disabling to a compensable 
degree during the first post service year.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1131, 1137 (West 1991 & Supp. 1998); 38 
C.F.R. §§ 3.307, 3.309 (1998).

Hearing status will be considered a disability for the 
purposes of service connection when the auditory thresholds 
in any of the frequencies of 500, 1,000, 2,000, 3,000, and 
4,000 Hertz is 40 decibels or greater; the auditory 
thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (1998).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court")" in Hensley v. Brown, 
5 Vet. App. 155 (1995), indicated that § 3.385 does not 
preclude service connection for a current hearing disability 
where hearing was within normal limits on audiometric testing 
at separation from service.  

As stated by the Court, "[i]f evidence should sufficiently 
demonstrate a medical relationship between the veteran's in-
service exposure to loud noise and his current disability, it 
would follow that the veteran incurred an injury in service; 
the requirements of § 1110 would be satisfied."  Id. at 160 
(citing Godfrey v. Derwinski, 2 Vet. App. 352 (1992)).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).






When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claims are well grounded; that is, that his 
claims are plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claims are possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claimant does not 
meet this burden by merely presenting his lay opinion because 
he is not a medical health professional and does not 
constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Consequently, the veteran's lay assertions cannot constitute 
cognizable evidence, and as cognizable evidence is necessary 
for well grounded claims, Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the absence of cognizable evidence 
renders a veteran's claims not well grounded.  

The Board finds the claims of entitlement to service 
connection for cerebellar ataxia, cervical spondylosis, 
bilateral hearing loss, diverticulitis, spastic bowel, 
prostate cancer and goiter to be not well-grounded.  

There is no evidence of record demonstrating that the veteran 
had any of the claimed disabilities during active duty.  
There is no competent evidence of record linking currently 
existing cerebellar ataxia, cervical spondylosis, bilateral 
hearing loss, diverticulitis, spastic bowel, prostate cancer 
or goiter to any incident of active duty.  No competent 
evidence of record shows that the veteran had organic disease 
of the nervous system, malignant tumors, or arthritis 
disabling to a compensable degree within one year of 
discharge from active duty.  

The Board notes there is competent evidence of record showing 
that the veteran currently has hearing loss for VA purposes.  
The hearing loss was found to have been due to acoustic 
trauma as reported on the July 1994 neurological report.  
This acoustic trauma was not linked to active duty.  The 
report does not indicate what the acoustic trauma was or when 
it occurred.  The March 1996 report of audiology examination 
also showed the veteran had hearing loss bilaterally; 
however, such hearing loss was not linked to active service.  
The June 1998 report of audiological examination also noted 
that the veteran had current hearing loss.  This was 
attributed to a history of noise exposure and to presbycusis.  
Presbycusis is defined as "a progressive, bilaterally 
symmetrical perceptive hearing loss occurring with age."  
See Dorland's Illustrated Medical Dictionary, pg 1352 (27th 
ed., 1988).  The noise exposure was not identified as to the 
type or when it occurred and was not linked to any incident 
of active duty.  

As there is no competent evidence of record linking 
cerebellar ataxia, cervical spondylosis, bilateral hearing 
loss, diverticulitis, spastic bowel, prostate cancer or 
goiter to active duty, the claims of entitlement to service 
connection for the disorders must be denied as not well-
grounded.  

The only evidence of record demonstrating that the veteran 
currently has cerebellar ataxia, cervical spondylosis, 
bilateral hearing loss, diverticulitis, spastic bowel, 
prostate cancer and goiter as a result of active duty is the 
veteran's own allegations and testimony.  The veteran, 
however, is a lay person.  As reported above, a lay person is 
not competent to make a medical diagnosis or to relate a 
medical disorder to a specific cause.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

The veteran's assertions that he has the claimed disorders as 
a result any incident of active duty are clearly beyond his 
competence to make.  King v. Brown, 5 Vet. App. 19, 21 
(1993).

As the veteran's claims for service connection for cerebellar 
ataxia, cervical spondylosis, bilateral hearing loss, 
diverticulitis, spastic bowel, prostate cancer and goiter are 
not well grounded, the doctrine of reasonable doubt is not 
applicable to his case.

The Board further finds that the RO advised the appellant of 
the evidence necessary to establish well grounded claims, and 
the appellant has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claims.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F. 3d. 1464 
(Fed. Cir. 1997).


ORDER

The veteran not having submitted well grounded claims of 
entitlement to service connection for cerebellar ataxia, 
cervical spondylosis, bilateral hearing loss, diverticulitis, 
spastic bowel, prostate cancer and goiter, the appeals are 
denied.  



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 

